Martin, J.,

delivered the opinion of the court.
The plaintiff attached the supposed interest of the defendants in the steam-boat Wm. L. Robeson.
Larkin F. Wood intervened, and showed that at the time of suing out the attachment, the defendants had executed a «deed of sale, and delivery of their interest as part owners in the steam-boat, to him. 'There was judgment in his favor, and the plaintiff appealed.
The counsel for the plaintiff urges that a change of papers relating to the registry of the vessel at the custom-house was necessary to vest title in the purchaser, and relies on the act of Congress, passed in 1792, section 11, concerning the registering of ships and vessels.
The District Court was of a different opinion, and considered the provisions of that act were only intended to regulate the right of the new owners to documents establishing the national character of the vessel. The court in our opinion did not err.
Among the other points raised by the appellant’s counsel, one only requires our attention: It is, that the bill of sale of the' defendants’ interest in the steam-boat had not reached the intervening party at the time the attachment was served. It was enclosed by the defendants on the 24th April, 1838, at Memphis, in a letter addressed to the firm of Larkin F. Wood & Sinnott, at New-Orleans, of which the intervening *165party was a member. The precise time when the letter and its enclosure was received is not shown. The attachment was served on the 28th of April following the date of this letter.
The transmission of a bill of sale to the purchaser, followed by its actual receipt, is a delivery to him, at the moment of the transmission, which takes eifect from its date.
We are of opinion that the transmission of the bill of sale, followed by the actual receipt of it by the intervening party, was a delivery to him at the moment of the transmission; for the person who received it from the defendants held it for the intervening party.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.